Citation Nr: 9906111
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 96-36 843               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased original rating for post-traumatic
stress disorder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to October
1967.

This appeal arises before the Board of Veterans' Appeals (Board)
from a September 1995 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which established entitlement to service connection for post-
traumatic stress disorder and which assigned the condition a 10
percent disability rating.

The United States Court of Veterans Appeals (Court) recently held
that there is a distinction between a claim based on disagreement
with the original rating awarded and a claim for an increased
rating. Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20,
1999). The distinction may be important in determining the evidence
that can be used to decide whether the original rating on appeal
was erroneous and in determining whether the veteran has been
provided an appropriate SOC. Id., slip op. at 8 and 17. With an
initial rating, the RO can assign separate disability ratings for
separate periods of time based on the facts found. Id., slip op. at
9. With an increased rating claim, "the present level of disability
is of primary importance." Francisco v. Brown, 7 Vet. App. 55, 58
(1994). While this claim is in remand status, the RO should issue
a Supplemental Statement of the Case (SSOC) to the veteran that
correctly identifies the issue on appeal. In accordance with
Fenderson, the RO should review the evidence of record at the time
of the September 1995 rating decision that was considered in
assigning the original disability rating for the veteran's PTSD,
then consider all the evidence of record to determine whether the
facts showed that the veteran was entitled to a higher disability
rating for his PTSD at any period of time since his original claim.

This claim was previously before the Board and was the subject of
a May 1998 remand, which requested that the veteran be scheduled
for a hearing.

REMAND

The United States Court of Veterans Appeals has held that VA has a
duty to assist veterans in the development of facts pertinent to
their claims, under 38 U.S.C.A. 5107(a) (West 1991) and 38 C.F.R.
3.103(a) (1998), which requires that VA accomplish additional
development of the evidence if the record currently before it is
inadequate. Littke v. Derwinski, 1 Vet.App. 90 (1990).

The criteria for evaluation of mental disorders were amended during
the pendency of the veteran's appeal, effective November 7, 1996.
See 61 Fed. Reg. 52,700 (Oct. 8, 1996). Those amendments included
substantive changes in the criteria for the evaluation of the
veteran's disability. The Court has held that for the purpose of
appeals, where the law or regulation changes after a claim has been
filed or reopened but before the administrative or judicial appeal
process has been concluded, the version most favorable to the
appellant should be applied unless provided otherwise by statute.
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). Therefore,
the Board feels that the veteran should be informed of the amended
criteria for the rating of his disability and allowed the
opportunity to present argument and evidence relevant to those
criteria.

The Board also feels that a VA examination would be useful in
determining the current extent and severity of the veteran's
service-connected post-traumatic stress disorder.

Accordingly, this case is REMANDED for the following development:

1. The RO should schedule the veteran for a VA post-traumatic
stress disorder examination with an examiner who has not previously
examined him, if possible. The claims folder and a copy of this
remand should be made available to and be reviewed by the examiner
prior to the examination. Specifically the examiner should provide
the following information:

- 3 -

a) The examiner should conduct a thorough review of the veteran's
claims folder and medical history and should state in the
examination report that such review has been conducted.

b) The examiner should provide a multiaxial diagnosis pursuant to
the Diagnostic and Statistical Manual of the American Psychiatric
Association (DSM-IV), to include a global assessment of
functioning.

c) The examiner should state whether or not each of the following
symptoms is shown. If shown, the examiner should state the
frequency or severity of the symptom. If not shown, the examiner
should specifically so state. The symptoms:

1) depressed mood; 2) anxiety; 3) suspiciousness; 4) panic attacks;
5) chronic sleep impairment; 6) mild memory loss (such as
forgetting names, directions or recent events); 7) flattened
affect; 8) circumstantial, circumlocutory, or stereotyped speech;
9) difficulty in understanding complex commands; 10) impairment of
short- and long-term memory (e.g. retention of only highly

- 4 -

learned material, forgetting to complete tasks); 11) impaired
judgment; 12) impaired abstract thinking; 13) disturbances of
motivation or mood; 14) difficulty in establishing and maintaining
effective work and social relationships; 15) suicidal ideation; 16)
obsessional rituals which interfere with routine activities; 17)
speech intermittently illogical, obscure, or irrelevant; 18) near-
continuous panic or depression affecting the ability to function
independently, appropriately, or effectively; 19) impaired impulse
control (such as unprovoked irritability with periods of violence);
20) spatial disorientation; 21) neglect of personal appearance and
hygiene; 22) difficulty in adapting to stressful circumstances
(including work or a worklike setting); 23) inability to establish
and maintain effective relationships; 24) gross impairment in
thought processes or communication; 25) persistent delusions or
hallucinations; 26) grossly inappropriate behavior; 27) persistent
danger of hurting self or others;

- 5 -

28) intermittent inability to perform activities of daily living
(including maintenance of minimal person hygiene); 29)
disorientation to time or place; and 30) memory loss for names of
close relatives, own occupation, or own name.

d) The examiner should provide an opinion as to the overall level
of occupational and social impairment occasioned by the veteran's
post-traumatic stress disorder.

2. The RO should review the claims folder and ensure that all of
the development action has been conducted and completed in full.
Specific attention is directed to the examination report. The Court
has held that, if the requested examination does not include
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."). Green v. Derwinski, 1 Vet.App. 121, 124
(1991); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); Ardison
v. Brown, 6 Vet.App. 405, 407 (1994).

3. Following completion of the foregoing, the RO should review the
issue on appeal. If the decision remains adverse to the veteran, in
whole or in part, he and his representative should be furnished a
supplemental statement of the case which informs them of the
amended criteria for the evaluation of mental disorders, and
afforded the applicable period of time within which to respond.
Thereafter, subject to current

- 6

appellate procedures, the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence. No
inference should be drawn regarding the final disposition of this
claim. The veterans is hereby informed that failure to report for
a scheduled examination or failure to cooperate with the requested
development may have an adverse effect upon his claim.

M. W. GREENSTREET

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

